The Marcus Corporation

Non-Employee Director Compensation Plan

Effective August 1, 2012

 

1. Annual cash retainer (effective October 2012): $13,000       2. Yearly annual
meeting stock grant retainer (common shares): 753 Shares       3.

Annual FYE restricted stock grant (common shares):

Vesting to occur upon the earlier of (i) 100% upon normal retirement from the
Board or (ii) 50% upon the third anniversary of the grant date while still
serving on the Board and the remaining 50% upon the fifth anniversary of the
grant date while still serving on the Board

1,250 Shares       4. Board meeting attendance cash fee (effective October
2012): $3,500       5.

Non-qualified stock option grant (common shares):

Fair market value exercise price (closing sale price)

Fully vested and immediately exercisable at grant date

Initial: 1,000 Shares Annual FYE: 1,000 Shares       6. Committee chairperson
meeting attendance cash fee: Audit: $2,000 Other: $1,500       7. Committee
member meeting attendance cash fee: Audit: $1,500 Other: $1,250       8.
Reimbursement of out-of-pocket expenses: Yes

 

 

 

